In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-03-00123-CR
______________________________


JOHN MICKEAL BARTON, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee


                                              

On Appeal from the 124th Judicial District Court
Gregg County, Texas
Trial Court No. 30267-B


                                                 



Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Chief Justice Morriss


MEMORANDUM OPINION

            John Mickeal Barton has filed a motion asking this Court to dismiss his appeal.  Pursuant to
Tex. R. App. P. 42.2, his motion is granted.
            We dismiss the appeal.
 
                                                                                    Josh R. Morriss, III
                                                                                    Chief Justice

Date Submitted:          November 3, 2003
Date Decided:             November 4, 2003


/SPAN>
							Chief Justice

Date Submitted:	December 14, 2006
Date Decided:		December 15, 2006

1. This Court has found no record of an appeal presented by Reed in this Court; he states in his
petition that he is currently incarcerated at the A.H. Unit in Gatesville and serving a sentence of
twenty years, though he does not state of what crime he was convicted.